   Case 2:17-cv-00566-MHT-SMD Document 66 Filed 08/23/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CORAL RIDGE MINISTRIES            )
MEDIA, INC., d/b/a D.             )
James Kennedy Ministries,         )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:17cv566-MHT
                                  )
AMAZON.COM, INC., et al.,         )
                                  )
     Defendants.                  )


                                ORDER

    It is ORDERED that the motion for status conference

(doc. no. 65) is denied as moot.            An opinion will issue

very shortly.

    DONE, this the 23rd day of August, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
